DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed over the prior art of record.
Closest prior art of record to Shinkawa et al. (US 2021/0175039 A1) discloses an electron emitting element including a lower electrode (3); a surface electrode (4) facing the lower electrode; a resistance layer (4) arranged between the lower electrode and the surface electrode; and an insulating layer (8) arranged between the lower electrode and the surface electrode; the lower electrode, the resistance layer, and the surface electrode are provided such that electrons flow to the resistance layer as a result of a potential difference being generated between the lower electrode and the surface electrode, to cause electrons to be emitted from an electron emission region of the surface electrode (π[0043]).
Adachi et al. (US 2019/0157033 A1) discloses an electron emitting element including a lower electrode (30); a surface electrode (40) facing the lower electrode; a resistance layer (50) arranged between the lower electrode and the surface electrode; and an insulating layer (60) arranged between the lower electrode and the surface electrode; wherein the resistance layer is an insulating resin layer containing conductive fine particles in a dispersed state (π[0052]); the lower electrode, the resistance layer, and the surface electrode are provided such that electrons flow to the resistance layer as a result of a potential difference being generated between the lower electrode and the surface electrode, to cause electrons to be emitted from an electron emission region of the surface electrode (π[0046]).


The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of the insulating layer has a peripheral region for defining the electron emission region, and an emission control region which is arranged so as to overlap the electron emission region defined by the peripheral region, the emission control region is configured by a line-shaped insulating layer, or is configured by a plurality of dot-shaped insulating layers, or is configured by both a line-shaped insulating layer and a plurality of dot-shaped insulating layers, and a percentage of an area that the emission control region represents within an area of an electron emission region defined by the peripheral region is 2% or more and 60% or less.
Regarding claim(s) 2-11, claims(s) 2-11 is/are allowable for the reasons given in claim(s) 1 because of its/their dependency status from claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879